Hyman, C. J.
In this case Newland Holmes is an appellant from a judgment against him, in favor of James Murhway, who was the tutor of Holmes.
' Motion has been made to dismiss the appeal, because service of petition and citation of appeal was not made on the appellee, Murhway.
The appeal was granted by the District Judge in chambers, on petition.
When an appeal is granted, not on motion for appeal in open Court, but on petition of appeal, service of petition and citation of appe 1 must be made on the appellee. See Code of Practice, Arts. 582, 583, 584, and an Act of the Legislature, entitled “ An Act relative to appeals and notices of judgments,” approved March 22d, 1843.
No service of petition and citation of appeal has been made on the appellee, nor was there a prayer for service.
Motion sustained. Let the appeal be dismissed.